Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00211-CV

                         IN THE INTEREST OF R.M.V., a Child

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00202
                      Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED July 10, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice